DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pat. App. Pub. No. 2016/0126014).
With respect to claim 1, Lee discloses a multilayer ceramic electronic component comprising: a laminate including a plurality of dielectric ceramic layers and at least a pair of internal electrode layers laminated together (see paragraph [0033], FIG. 1, elements 111 and 121/122), the laminate including a pair of main surfaces that oppose each other in a lamination direction, a pair of side surfaces that oppose each other in a width direction perpendicular or substantially perpendicular to the lamination direction, and a pair of end surfaces that oppose each other in a length direction perpendicular or substantially perpendicular to the lamination direction and the width direction (see FIG. 1 and paragraph [0029]); a pair of side surface layers respectively provided on the side surfaces of the laminate (see FIG. 3, margin M, and paragraph [0079]); a pair of main surface layers covering interfaces 
With respect to claim 2, Lee discloses that the side surface layers and the main surface layers each include a ceramic layer having the same or substantially the same material composition.  See paragraph [0104], noting that the main surface layers 112/113 (i.e., second green sheets) are formed of a dielectric material having the same composition as the first green sheets, except for an addition of nickel oxide; this results in the ceramic layers having substantially the same material composition. 
With respect to claim 6, Lee discloses that at least one of the external electrodes extends from an end surface of the laminate to one or both of the main surface layers; and in the length direction, a distance from an end of the external electrode on the main surface layer to the end surface of the laminate on which the external electrode is provided is longer than a distance from an end of the internal electrode layer not connected to the external electrode to the end surface of the laminate on which the external electrode is provided.  See FIG. 2, showing that the distance from an end of the external electrode on the main surface layer to the end surface of the laminate on which the external electrode is provided is longer than a distance from an end of the internal electrode layer not connected to the external electrode to the end surface of the laminate on which the external electrode is provided.
With respect to claim 8, Lee discloses a method of producing a multilayer ceramic electronic component, comprising: preparing a laminate including a plurality of dielectric ceramic layers and at least a pair of internal electrode layers laminated together (see paragraph [0033], FIG. 1, elements 111 and 121/122), the laminate including a pair of main surfaces that oppose each other in a lamination direction, a pair of side surfaces that oppose each other in a width direction perpendicular or 
With respect to claim 9, Lee implicitly discloses that the preparing a laminate includes: forming a patterned internal electrode on a ceramic dielectric sheet by applying a conductive paste to the ceramic dielectric sheet; and forming a step eliminating ceramic paste layer in a region without the patterned internal electrode on the ceramic dielectric sheet.  See FIG. 3, noting that all steps caused by the addition of the patterned internal electrode are eliminated.
With respect to claim 11, Lee discloses that the side surface layers and the main surface layers each include a perovskite compound.  See paragraphs [0100] and [0104].
With respect to claim 12, Lee discloses that each of the plurality of dielectric ceramic layers includes a same or substantially a same material.  See paragraph [0038].
With respect to claim 16, Lee discloses that the plurality of internal electrode layers are located at equal or substantially equal intervals in the lamination direction.  See FIG. 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2016/0126014) in view of Hong et al. (US Pat. App. Pub. No. 2016/0196918).
With respect to claim 4, Lee fails to teach that the main surface layers each include an inner main surface layer in contact with the laminate and an outer main surface layer provided outside an outer surface of the inner main surface layer; and an amount of materials included in the inner main surface layer is different from an amount of materials included in the outer main surface layer.
Hong, on the other hand, teaches that the main surface layers each include an inner main surface layer in contact with the laminate and an outer main surface layer provided outside an outer surface of the inner main surface layer; and an amount of materials included in the inner main surface layer is different from an amount of materials included in the outer main surface layer.  See FIG. 2, elements 161a/161b and paragraph [0053], noting that the layers have different grain sizes and porosities, meaning they have different material amounts.  Such an arrangement results in improved protection against external impacts.  See paragraph [0054].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Hong, in order to protect against external impacts. 
With respect to claim 5, Lee fails to teach that the side surface layers each include an inner side surface layer in contact with the laminate and an outer main surface layer provided outside an outer surface of the inner main surface layer; and an amount of materials included in the inner main surface layer is different from an amount of materials included in the outer main surface layer.
Hong, on the other hand, teaches that the main surface layers each include an inner main surface layer in contact with the laminate and an outer side surface layer provided outside an outer surface of the inner side surface layer; and an amount of materials included in the inner side surface layer is different from an amount of materials included in the outer side surface layer.  See FIG. 2, elements 161a/161b and paragraph [0053], noting that the layers have different grain sizes and porosities, meaning they have different material amounts.  Such an arrangement results in improved protection against external impacts.  See paragraph [0054].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Hong, in order to protect against external impacts. 
With respect to claim 13, the combined teachings of Lee and Hong teach that the outer side surface layer is denser than the inner side surface layer.  See Hong, FIG. 2, noting a lower porosity in the outer side surface layer.
With respect to claim 14, the combined teachings of Lee and Hong teach that the outer main surface layer is denser than the inner main surface layer.  See Hong, FIG. 2, noting a lower porosity in the outer main surface layer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2016/0126014) in view of Kim (US Pat. App. Pub. No. 2014/0301013).
With respect to claim 10, Lee fails to teach that at least one of the main surfaces, the side surfaces, or the end surfaces is an uneven surface.  
Kim, on the other hand, teaches that at least one of the main surfaces, the side surfaces, or the end surfaces is an uneven surface.  See FIG. 2, noting that both the main surfaces and the side surfaces have uneven surfaces highlighted by an increased thickness at the center.  Such an arrangement results in side margins which prevent short circuits and provide improved mechanical strength.  See paragraphs [0065] and [0066].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Kim, in order to prevent short circuits and improve mechanical strength. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2016/0126014) in view of Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794).
With respect to claim 17, Lee fails to teach that each of the pair of external electrodes includes a base electrode layer and a plating layer provided on the base electrode layer.
Yanagisawa, on the other hand, teaches that each of the pair of external electrodes includes a base electrode layer and a plating layer provided on the base electrode layer.  See FIG. 4, elements 21-24.  Such an arrangement results in humidity resistance.  See paragraph [004].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Yanagisawa, in order to produce humidity resistance.
Allowable Subject Matter
Claims 3, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 3 and 7, the prior fails to teach, or fairly suggest, the details of the outer layer portions respectively recited therein.  Claim 15 is allowable by virtue of its dependency from claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848